Citation Nr: 0715068	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  05-17 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for mitral valve 
prolapse. 

2.  Entitlement to service connection for squamous cell 
carcinoma, left tonsil, to include as secondary to Agent 
Orange exposure. 

3.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

4.  Entitlement to an initial rating in excess of 10 percent 
for diabetes mellitus.

5.  Entitlement to an initial rating in excess of 70 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active service from May 1967 to March 1970.   

This matter came before the Board of Veterans' Appeals 
(Board) on appeal originally from a rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was transferred to the RO 
in Huntington, West Virginia.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the veteran's substantive appeal (VA Form 9), received in 
May 2005, he indicated that he wanted to attend a hearing 
before a Veterans Law Judge at the RO.  A hearing has not 
been scheduled and the hearing request has not been withdrawn 
in writing. 

Accordingly, the case is REMANDED for the following action:

The RO/AMC should schedule the veteran for 
a hearing before a Veterans Law Judge at 
the RO/AMC in accordance with applicable 
procedures.  If appellant determines that 
he no longer wants a hearing, he should so 
indicate writing to the RO.

Thereafter, the case should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




